REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In claim 1, line 36, “to supply the rotational force” has been changed to –to supply a rotational force--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: While the art includes many examples of excavators having movable consoles with safety lever mechanisms, none of the references disclose or teach all of the structure claimed in each of the independent claim in such a manner that could have anticipated or made obvious the claimed structure without considerable hindsight used to piece all of the claimed structure together.  In particular, the claimed structure of the safety lever motor in combination with the cam and sensor structure for detecting the rotational position of the safety lever combined further with the console moving structure, whether through rotation or translation, and the corresponding sensing arrangement thereto as finer structural details of the greater whole claimed invention put the application in condition for allowance over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616